ORDER

PER CURIAM.
Defendant appeals from his conviction by a jury of one count of assault in the first degree, in violation of Section 565.050 RSMo (1994), and one count of armed criminal action, in violation of Section 571.015 RSMo (1994). The court sentenced defendant to twenty-five years imprisonment on the assault count and ten years imprisonment on the armed criminal action count, to be served concurrently.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).